DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
3.	Claims 2, 4-14, 25-26, 31-40 are pending. Claims 2, 4-10, 25-26, 31-40 are under examination on the merits.  Claims 2, 11, 32 are amended. Claims 35-40 are newly added. Claims  1, 3, 15-24, 27-30 are  previously cancelled. Claims 11-14 are withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 2, 4-10, 25-26, 31-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Information Disclosure Statement
6.	The information disclosure statement submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



8.	Claims 2, 4-10, 25-26, 31-34 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites “an organocatalyst comprising carbene, or a residue of the organocatalyst”, wherein applicant fails to articulate by sufficiently distinct functional language, what “a residue" is intended to convey (unknown structure?), thus claim 2 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claims 4-10, 25-26, 31-34 being depended on claim 2 are rejected as well. 
For the purpose of examination against the prior art, claim 2 is construed to recites ”an organocatalyst comprising carbene, or a residues of the organocatalyst thereof”.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 4-10, 25-26, 31-40 are rejected under 35 U.S.C. 103(a)(1) and 103(a)(2) as being unpatentable over Sipos et al. (US Pub. No. 2014/0336349 A1, hereinafter “Sipos”) in view of Naumann et al. (N-Heterocyclic carbenes for metal-free polymerization catalysis: an update, Polym Int, 2016; 65: 16–27, hereinafter “Naumann”).

Regarding claim 2: Sipos teaches a composition (Page 1, [0002]) comprising a polymer with a polymer backbone, wherein the polymer backbone comprises an optionally substituted 
	However, Naumann teaches the pronounced propensity of N-heterocyclic carbenes (NHCs) for transesterification in a number of step-growth polymerizations. The self-condensation of the ester 6-hydroxyhexanoate (to form the same polyester that is usually obtained from ROP of 𝜀-CL) is described as early as 2002 (Page 25, left Col., 1st para, lines 1-5; Page 23, left Col., Scheme 12(b)) with benefit of providing metal-free, purely organocatalytic such as N-heterocyclic carbenes (NHCs) transformations are well recognized in chemistry. The removal of metal-based catalytic steps in large-scale production circumvents issues of supply and cost for precious metals and rare transition metals, while at the same time concerns about toxicity, discoloration or purification of the polymers are minimized. Additionally, organocatalysts frequently operate by different polymerization mechanisms from classical metal-based systems, and thus offer potential access to new polymers and macromolecular architectures (Page 16, left Col., 1st para, lines 1-10).  


    PNG
    media_image1.png
    79
    289
    media_image1.png
    Greyscale

st para, lines 1-10).  

Regarding claim 4: The disclosure of Sipos  is adequately set forth in paragraph above and is incorporated herein by reference. Sipos teaches a composition comprising a polymer with a polymer backbone (Page 2, [0013]), wherein the polymer backbone comprises an optionally substituted furandicarboxylate moiety, wherein the composition is free from metal catalysts or residues thereof (Page 2, [0013]) since the absorbance as a 5 mg/ml solution in a dichloro methane:hexafluoroisopropanol 8:2 mixture at 400 nm of below 0.05 (Page 2, [0013]). Sipos teaches colored products are an indication of metal remaining in the composition (Page 2, [0014]), and colored in this respect can be determined quantitatively by measuring the
absorbance at 400 nm of a 5 mg/ml solution because color is an indication of metal residues (see instant specification para [0003]  which recites such methods known in the art traditionally involve polymerization using transition metal catalysts. However, the polyester produced has 
polyesters. The color of the resulting polyester can also be an important factor in the use of the material').  Sipos teaches  the composition has a total metal content that does not come from metal catalysts of less than 0.1 wt% (i.e., 0.0 wt%).  
	 
Regarding claim 5: The disclosure of Sipos is adequately set forth in paragraph above and is incorporated herein by reference. Sipos teaches  the composition has a total metal content that does not come from metal catalysts of less than 0.1 wt% (i.e., 0.0 wt%), wherein the total metal content includes the content of transition metals, post-transition metals, metalloids, or lanthanoid metals, or any combinations thereof.
Sipos teaches an absorbance of less than 0.05 at 400 nm (Page 2, [0013], an absorbance as a 5 mg/ml solution in a dichloromethane:hexafluoroisopropanol 8:2 mixture at
400 nm of below 0.05'), thus in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to 
have a total metal content of less than 0.1 wt% through routine experimentation in order to minimize the absorbance and coloring of the composition to produce a usable product (Page 2,  [0014]), since PET is typically made with catalysts such as, manganese, cobalt and germanium, as mentioned above, we found that these catalysts result in a colored product...Colored in this respect can be determined quantitatively by measuring the absorbance at 400 nm of a 5 mg/ml solution'; and although color and Mn were better than any result reported at that time, the color of the resulting resin in not good enough for application in bottles, fibres and films as suggested by Sipos (Page 2, [0011]). 

Regarding claim 6: The disclosure of Sipos is adequately set forth in paragraph above and is incorporated herein by reference. Sipos teaches  the composition has a total metal content that does not come from metal catalysts of less than 0.1 wt% (i.e., 0.0 wt%), wherein the total metal content excludes the content of alkali metals, alkaline earth metals, and silicon.
 Sipos teaches an absorbance of less than 0.05 at 400 nm (Page 2, [0013], an absorbance as a 5 mg/ml solution in a dichloromethane:hexafluoroisopropanol 8:2 mixture at
400 nm of below 0.05), thus in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to 
have a total metal content of less than 0.1 wt% through routine experimentation in order to minimize the absorbance and coloring of the composition to produce a usable product (Page 2,  [0014]), since PET is typically made with catalysts such as, manganese, cobalt and germanium, as mentioned above, we found that these catalysts result in a colored product...Colored in this respect can be determined quantitatively by measuring the absorbance at 400 nm of a 5 mg/ml solution'; and although color and Mn were better than any result reported at that time, the color of the resulting resin in not good enough for application in bottles, fibres and films as suggested by Sipos (Page 2, [0011]).

Regarding claims 7-8: Sipos teaches the composition (Page 1, [0002]), wherein the optionally substituted furandicarboxyl ate moiety is an optionally substituted 2,5-furan
di carboxylate moiety, and the optionally substituted tetrahydrofurandicarboxylate moiety is an optionally substituted 2,5-tetrahydrofurandicarboxylate moiety (Page 6, [0069]-[0070]; Page 7, Claim 1; Page 8, Claim 14). 

	Regarding claims 9-10: Sipos teaches the composition (Page 1, [0002]), wherein the polymer is poly(ethylene-2,5-furandi carboxylate) or poly (ethylene-2,5–tetrahydrofuran dicarboxylate) (Page 6, [0069]-[0070]; Page 7, Claim 1; Page 8, Claim 14). 
Regarding claim 25: Sipos teaches the composition (Page 1, [0002]), wherein the polymer is poly(ethylene-2,5-furandi carboxylate) or poly (ethylene-2,5–tetrahydrofuran dicarboxylate) (Page 6, [0069]-[0070]; Page 7, Claim 1; Page 8, Claim 14). Naumann teaches the pronounced propensity of N-heterocyclic carbenes (NHCs) for transesterification in a number of step-growth polymerizations (Page 25, left Col., 1st para, lines 1-5). 

	Regarding claim 26: Sipos teaches the composition (Page 1, [0002]), wherein the composition further comprises an antioxidant residue (Page 4, [0042]). 

Regarding claim 31: Sipos teaches the composition (Page 1, [0002]), wherein the solution of 5 mg/mL of the composition in (i) hexafluoroisopropanol or (ii) hexafluoro isopropanol/DCM has an absorbance of less than 0.05 at 400 nm (Page 2, [0013]). 

Regarding claim 32: Sipos teaches the composition (Page 1, [0002]), wherein the solution is a solution of 5 mg/mL of the composition in hexafluoroisopropanol/DCM  at 2:8 ratio (Page 2, [0013]).

Regarding claims 33-34: Sipos teaches the composition (Page 1, [0002]), wherein the metal catalysts are transesterification catalysts (Page 3, [0020]-[0021]) such as calcium or zinc catalyst (Page 7, Claim 5). 

Regarding claims 35,39: Sipos teaches a composition (Page 1, [0002]) comprising a polymer with a polymer backbone, wherein the polymer backbone comprises an optionally substituted furandi carboxyl ate moiety or an optionally substituted tetrahydrofurandicarboxylate moiety, wherein the composition has a number average molecular weight of at least 10,000 Da, and wherein the composition is obtained according to a process comprising: polymerizing a 
However, Naumann teaches the pronounced propensity of N-heterocyclic carbenes (NHCs) for transesterification in a number of step-growth polymerizations. The self-condensation of the ester 6-hydroxyhexanoate (to form the same polyester that is usually obtained from ROP of 𝜀-CL) is described as early as 2002 (Page 25, left Col., 1st para, lines 1-5; Page 23, left Col., Scheme 12(b)) with benefit of providing metal-free, purely organocatalytic such as N-heterocyclic carbenes (NHCs) transformations are well recognized in chemistry. The removal of metal-based catalytic steps in large-scale production circumvents issues of supply and cost for precious metals and rare transition metals, while at the same time concerns about toxicity, discoloration or purification of the polymers are minimized. Additionally, organocatalysts frequently operate by different polymerization mechanisms from classical metal-based systems, and thus offer potential access to new polymers and macromolecular architectures (Page 16, left Col., 1st para, lines 1-10).  


    PNG
    media_image1.png
    79
    289
    media_image1.png
    Greyscale

In an analogous art of composition comprising 2,5-furandicarboxylate derivatives, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition by Sipos, so as to include the composition comprises an organocatalyst comprising carbene, and the composition is free from metal catalysts or residues thereof as taught by Naumann, and would have been st para, lines 1-10).  
Claims 35-40 are viewed as product-by-process claims and hence the methods they are created by are not pertinent, unless applicant can show a different product is produced.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.

Regarding claim 36: Sipos teaches the composition (Page 1, [0002]), wherein the composition is obtained according to a process in which the furan or tetrahydrofuran is polymerized in the presence of the catalyst (Page 6, [0068]-[0069], Example 1; Page 6, [0071]-[0077], Example 2, Page 7, Claims 1) and an antioxidant (Page 4, [0042]).

Regarding claim 37: Sipos teaches the composition (Page 1, [0002]), wherein the composition is obtained according to a process in which the furan or tetrahydrofuran is polymerized in the presence of the catalyst at a temperature of less than 200 °C (Page 3, [0020]; Page 7, Claims 1). 
Regarding claim 38: Sipos teaches the composition (Page 1, [0002]), wherein the composition is obtained according to a process in which the furan or tetrahydrofuran is polymerized in the presence of the catalyst and an antioxidant, at a temperature of less than 200 °C (Page 3, [0020]; Page 4, [0042]; Page 7, Claims 1).

Regarding claim 40: Sipos teaches the composition (Page 1, [0002]), wherein a solution of 5 mg/mL of the composition in (i) hexafluoroisopropanol or (ii)  hexafluoroisopropanol /dichloromethane at a ratio of 2:8 has an absorbance of less than 0.08 at 400 nm (Page 2, [0013]).

Response to Arguments
11.	Applicant’s arguments with respect to claims 2, 4-10, 25-26, 31-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/03/2021